DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1 and 48-66 are allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :
“ transmitting the offer to a second user computing device of the second user via an offer message having a link, and transmitting a trust profile of the first user to the second user computing device responsive to the second user following the link in the offer message, wherein the trust profile is transmitted separately from the offer message” as recited in independent claims 1, 39 and 64.
The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

The following prior art is deemed relevant but failed to teach or suggest the above noted limitations.
Plunkett (US Pat. No. 8,725,605) discloses a system and method of managing users’ collected account data and provide automatic payments to service providers.
Cotton (US Pat. No. 8,396,791) discloses a system and method for analyzing customers’ financial information and compare such to a potential new financial arrangement to determine . 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        

March 17, 2021